COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00434-CV


IN RE UNITED FOOD AND                                                   RELATORS
COMMERCIAL WORKERS
INTERNATIONAL UNION,
ORGANIZATION UNITED FOR
RESPECT AT WALMART, NORTH
TEXAS JOBS WITH JUSTICE,
LESTER EUGENE LANTZ, AND
DOES 1-10

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      Having submitted this original proceeding with oral argument and having

considered relators’ petition for writ of mandamus, the court is of the opinion that




      1
       See Tex. R. App. P. 47.4, 52.8(d).
relief should be denied. Accordingly, relators’ petition for writ of mandamus is

denied.

                                                 /s/ Sue Walker
                                                 SUE WALKER
                                                 JUSTICE


PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DELIVERED: February 20, 2014




                                   2